By the Court.

It is a right common to both parties in causes referrable, to make application for a reference. By the practice of the court, the party making the motion nominates the three referees to whom it is proposed to refer the cause; the opposite party has the right to strike out the name of one of the persons proposed, and to substitute another in his stead, leaving two originally named, who will be appointed by the court, unless cause is shewn to the contrary. The question submitted is, which of the parlies shall have the naming of the two referees 1 The court do not perceive that they can be guided by a better rule than that of giving preference to the most vigilant; the defendant’s papers having been first served, his motion is granted.